***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CRISTIANE M. ALMEIDA v. RENATO ALMEIDA
                  (AC 41312)
                        Keller, Elgo and Bishop, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   granting the plaintiff’s motion for clarification of the dissolution judg-
   ment. As part of its judgment of dissolution, the court had ordered, inter
   alia, that the defendant quitclaim to the plaintiff all interest in certain
   real property, and the defendant signed a quitclaim deed, assigning his
   rights and interest in the property to the plaintiff. After the plaintiff
   subsequently learned that the defendant’s business partner was on the
   deed of the property, she filed a postjudgment motion for clarification,
   in which she asked the court to determine whether it intended for the
   defendant to make whatever arrangements were necessary with his
   business partner to transfer all interest in the property to the plaintiff
   or if the court, instead, intended to award the plaintiff with a 50 percent
   interest in the property. The court granted the plaintiff’s motion, finding
   that it had previously determined in its dissolution judgment that the
   defendant’s testimony regarding a business partner was not credible,
   that it had previously ordered the defendant to quitclaim all interest in
   the property to the plaintiff, and that it intended for the plaintiff to
   acquire 100 percent interest in the property. The court, thus, ordered
   the defendant to take the necessary measures to effectuate the terms
   of the dissolution judgment. Held that the trial court improperly modified
   the dissolution judgment when it issued its clarification order; that
   court’s order did not simply effectuate its existing judgment but, instead,
   introduced a new element into the details of the judgment because, when
   it became obvious that the defendant could not transfer 100 percent
   ownership interest to the plaintiff solely by his execution of a quitclaim
   deed, the court ordered the defendant to take additional steps beyond
   quitclaiming his interest in the property to the plaintiff, and although
   the plaintiff claimed that the court’s original intent that the plaintiff
   receive a 100 percent interest in the property is evinced by the language
   in the dissolution judgment memorandum of decision, the court’s subse-
   quent order is premised on facts that it originally did not believe, as
   the court, in its dissolution judgment, did not credit the defendant’s
   testimony that he was only a 50 percent owner of the property, and by
   subsequently ordering the defendant to take the necessary measures so
   that the plaintiff could acquire a 100 percent interest in the property,
   the court substantively modified the dissolution judgment.
            Argued March 5—officially released June 25, 2019

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford and tried to the court, Ficeto, J.; judg-
ment dissolving the marriage and granting certain other
relief; thereafter, the court granted the plaintiff’s motion
for clarification and issued a clarification of the dissolu-
tion judgment, and the defendant appealed to this court.
Reversed; judgment directed.
 David R. Peck, with whom, on the brief, was Brittany
Wallace, for the appellant (defendant).
  Giovanna Shay, with whom, on the brief, were
Ramona Mercado-Espinoza and Enelsa Diaz, for the
appellee (plaintiff).
                          Opinion

   ELGO, J. In this postdissolution matter, the defen-
dant, Renato Almeida, appeals from the judgment of
the trial court granting the motion for clarification filed
by the plaintiff, Cristiane M. Almeida. On appeal, the
defendant claims that the court improperly modified the
dissolution judgment when it rendered its clarification.1
We agree and, therefore, reverse the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to this appeal. The parties’ marriage was dissolved
on October 16, 2015. In its memorandum of decision, the
court, Ficeto, J., found, inter alia, that ‘‘[t]he defendant
acquired four properties during the course of the mar-
riage. The property at 409 Sigourney Street, Hartford
[property], is where the parties made their home and
the defendant currently resides. It is a three family
home; the defendant resides in one unit and rents two.
[The defendant] listed the value of [the property] at
$144,000 on his financial affidavit. He alleges [that] he
is only a 50 percent owner of [the property] and that
his business partner owns 50 percent through a business
entity known as Talyah Home Improvement, LLC. . . .
All properties were purchased with cash. Counsel for
the plaintiff inquired how the defendant was able to
acquire the . . . properties with no loans or mortgages.
[The defendant] testified that a sister brought him
$100,000 from Brazil and that he used it as seed money
for ‘flipping’ houses. He alleges [that] the money was
his and that he had saved it in Brazil. He was unable
to provide documentation relative to the $100,000. The
defendant testified relative to his business entity,
Talyah Home Improvement, LLC. There was no evi-
dence introduced relative to either the limited liability
[company] or its members. [The defendant] vaguely
testified about his partner, who has been in Brazil for
the past year. [The defendant] alleges that he deals with
his partner’s ‘people.’ A review of the defendant’s tax
returns for the years 2010, 2011, 2012, and 2014 show[s]
no schedules related to income from a business entity
known as Talyah Home Improvement, LLC.2 . . . The
court does not find credible [the defendant’s] recitation
relative to his financial affairs.’’ (Footnote in original.)
  As part of its judgment of dissolution, the court
ordered, inter alia, that ‘‘[t]he defendant shall forthwith
vacate and quitclaim to the plaintiff all interest in [the
property]. [The] [p]laintiff shall thereafter be responsi-
ble for all expenses relating to said [property], includ-
ing, but not limited to, real estate taxes, insurance, and
utilities, and shall indemnify and hold the defendant
harmless in regard to the same.’’
   Subsequently, on December 4, 2015, the defendant
signed a quitclaim deed, assigning his rights and interest
in the property to the plaintiff.3 On February 2, 2016,
the parties entered into an agreement, which provided,
in relevant part, that the ‘‘[p]laintiff will execute a sub-
stitution of agent and interim change of member for
Talyah Home Improvement, LLC, and [the] defendant
will file said documents and pay the associated filing
fees to the Connecticut Secretary of State. This will
allow [the] plaintiff to lawfully collect rents at [the
property] going forward.’’
   On September 21, 2017, the plaintiff filed a motion
for contempt in which she claimed: ‘‘1. On October 16,
2015, the court ordered the defendant to vacate and
quitclaim to the plaintiff all interest in [the property].
2. On December 4, 2015, the defendant quitclaimed to
the plaintiff [the property]; however, it has come to the
plaintiff’s attention that there was another person on
the deed of the property. 3. The plaintiff is now being
sued by Domingos, Joelson, in care of Salatiel De Matos
through a power of attorney. . . . 4. During the divorce
proceedings, the defendant never stated that he was
only [one-half] owner of the aforementioned property.
5. As a result, the plaintiff may have to sell the aforemen-
tioned property and [lose one half] of the equity in the
home. 6. The defendant is in violation and in contempt
of the court orders.’’
   On December 4, 2017, the plaintiff filed a postjudg-
ment motion for clarification, in which she argued that
‘‘[c]larification of the [dissolution] judgment [was] nec-
essary to determine if the court intended for the defen-
dant to make whatever arrangements were necessary
with his business partner in Brazil to transfer ‘all inter-
est’ in the [property] to the plaintiff, or if it was the
court’s intention to award the plaintiff with a 50 percent
interest in the property and/or [the limited liability
company].’’
   On December 5, 2017, the court, Nastri, J., entered
an order, which provided that: ‘‘1. Upon agreement of
the parties, [the] plaintiff will withdraw the motion for
contempt . . . and pursue the more appropriate
motion for clarification filed [on] December 4, 2017. 2.
The plaintiff’s new motion will be calendared at a later
date. It will be appropriate for Judge Ficeto to hear the
plaintiff’s new motion, as she was [the] judge who
issued the judgment memorandum on October 16,
2015.’’
   On January 5, 2018, without the motion ever being
calendared, as ordered by Judge Nastri, the court
entered an order granting the plaintiff’s motion for clari-
fication. That order stated in relevant part: ‘‘The court
noted in its factual findings of October 16, 2015, that
it did not find the defendant . . . credible relative to
the ownership of the [property]. The defendant pro-
duced no evidence relative to the ownership of the
property. He testified vaguely about a limited liability
[company] and a partner in Brazil. He alleged that the
partner resided in Brazil, so he dealt with the alleged
partner’s representative. The court did not find the testi-
mony credible. The court ordered that the defendant
quitclaim ‘all interest’ to the plaintiff. The court
intended that the plaintiff . . . acquire 100 percent
interest in [the property] and be the sole owner of
said property. The defendant is ordered to take the
necessary measures to effectuate the terms of the judg-
ment.’’ From that decision, the defendant appeals.
   On appeal, the defendant claims that the court
improperly modified the dissolution judgment when it
rendered its clarification order. In response, the plaintiff
contends that the court’s order was a proper clarifica-
tion of its original judgment. We agree with the
defendant.
   We begin by setting forth our standard of review and
relevant legal principles. ‘‘It is well established that
[t]he court’s judgment in an action for dissolution of a
marriage is final and binding [on] the parties, where no
appeal is taken therefrom, unless and to the extent that
statutes, the common law or rules of [practice] permit
the setting aside or modification of that judgment.
Under Practice Book [§ 17-4], a civil judgment may be
opened or set aside . . . [when] a motion seeking to
do so is filed within four months from the date of its
rendition. . . . Absent waiver, consent or other sub-
mission to jurisdiction, however, a court is without
jurisdiction to modify or correct a judgment, in other
than clerical respects, after the expiration of [that four
month period] . . . .
   ‘‘Even beyond the four month time frame set forth in
Practice Book § 17-4,4 however, courts have continuing
jurisdiction to fashion a remedy appropriate to the vin-
dication of a prior . . . judgment . . . pursuant to
[their] inherent powers . . . . When an ambiguity in
the language of a prior judgment has arisen as a result
of postjudgment events, therefore, a trial court may, at
any time, exercise its continuing jurisdiction to effectu-
ate its prior [judgment] . . . by interpreting [the]
ambiguous judgment and entering orders to effectuate
the judgment as interpreted . . . . In cases in which
execution of the original judgment occurs over a period
of years, a motion for clarification is an appropriate
procedural vehicle to ensure that the original judgment
is properly effectuated. . . .
  ‘‘Although a trial court may interpret an ambiguous
judgment . . . a motion for clarification may not . . .
be used to modify or to alter the substantive terms of
a prior judgment . . . and we look to the substance of
the relief sought by the motion rather than the form to
determine whether a motion is properly characterized
as one seeking a clarification or a modification. . . .
  ‘‘In order to determine whether the trial court prop-
erly clarified ambiguity in the judgment or impermissi-
bly modified or altered the substantive terms of the
judgment, we must first construe the trial court’s judg-
ment. It is well established that the construction of a
judgment presents a question of law over which we
exercise plenary review. . . . In construing a trial
court’s judgment, [t]he determinative factor is the inten-
tion of the court as gathered from all parts of the judg-
ment. . . . The interpretation of a judgment may
involve the circumstances surrounding the making of
the judgment. . . . Effect must be given to that which
is clearly implied as well as to that which is expressed.
. . . The judgment should admit of a consistent con-
struction as a whole. . . . In addition . . . because
the trial judge who issues the order that is the subject
of subsequent clarification is familiar with the entire
record and, of course, with the order itself, that judge
is in the best position to clarify any ambiguity in the
order. For that reason, substantial deference is
accorded to a court’s interpretation of its own order.
. . . Accordingly, we will not disturb a trial court’s
clarification of an ambiguity in its own order unless
the court’s interpretation of that order is manifestly
unreasonable.’’ (Citations omitted; footnote in original;
internal quotation marks omitted.) Bauer v. Bauer, 308
Conn. 124, 129–32, 60 A.3d 950 (2013).
  ‘‘[T]he purpose of a clarification is to take a prior
statement, decision or order and make it easier to
understand. Motions for clarification, therefore, may be
appropriate where there is an ambiguous term in a
judgment or decision . . . but, not where the movant’s
request would cause a substantive change in the
existing decision. Moreover, motions for clarification
may be made at any time and are grounded in the trial
court’s equitable authority to protect the integrity of its
judgments.’’ (Citation omitted.) In re Haley B., 262
Conn. 406, 413, 815 A.2d 113 (2003).
   In the present case, the court, in its dissolution judg-
ment memorandum of decision, ordered the defendant
to quitclaim all interest in the property to the plaintiff,
and the defendant subsequently signed a quitclaim
deed, thereby assigning his interest to the plaintiff.
Although the plaintiff essentially asked the court in her
motion for clarification to clarify what it meant in its
dissolution judgment order by ‘‘all interest’’ when it
ordered the defendant to ‘‘quitclaim to the plaintiff all
interest’’ in the property, she asserted that ‘‘[c]larifica-
tion of the [dissolution] judgment [was] necessary to
determine if the court intended for the defendant to
make whatever arrangements were necessary with his
business partner in Brazil to transfer ‘all interest’ in the
[property] to the plaintiff . . . .’’ (Emphasis added.)
The court’s dissolution judgment order, however, iden-
tified that the specific action the defendant was required
to take was to quitclaim all interest in the property.
The plaintiff’s motion sought to change the substance
of the judgment by asking the trial court to revisit its
original judgment and effectuate its original intent by
introducing a new element into its judgment—that the
defendant not just quitclaim whatever interest in the
property he was able to, but that he ‘‘make whatever
arrangements were necessary’’ so as to be able to trans-
fer his partner’s interest as well. Accordingly, the plain-
tiff’s motion more properly is characterized as a motion
to modify because it ‘‘represent[s] an attempt to alter
the substantive terms of the original judgment.’’ Mickey
v. Mickey, 292 Conn. 597, 606, 974 A.2d 641 (2009); see
also In re Haley B., supra, 262 Conn. 414 (motion for
clarification properly characterized as motion to alter
or to modify original judgment when trial court
changed, on basis of mistake made at trial, visitation
order by reducing frequency of visitation from weekly
to monthly visitation in order to effectuate intent of
original judgment); Miller v. Miller, 16 Conn. App. 412,
416–17, 547 A.2d 922 (motion for clarification improp-
erly modified original judgment, which allowed defen-
dant to satisfy $500,000 lump sum alimony award by
transferring securities to plaintiff, by subsequently
ordering that any securities transferred to plaintiff in
satisfaction of lump sum alimony award pay dividends
of at least $50,000 per year), cert. denied, 209 Conn.
823, 552 A.2d 430 (1988).
  Moreover, by ordering in its clarification order that
the defendant ‘‘take the necessary measures’’ so that
the plaintiff could acquire a 100 percent interest in the
property, the court did more than simply effectuate its
existing judgment. In Lawrence v. Cords, 165 Conn.
App. 473, 484, 139 A.3d 778, cert. denied, 322 Conn. 907,
140 A.3d 221 (2016), this court ‘‘explained the difference
between postjudgment orders that modify a judgment
rather than effectuate it. A modification is [a] change;
an alteration or amendment which introduces new ele-
ments into the details, or cancels some of them, but
leaves the general purpose and effect of the subject-
matter intact. . . . In contrast, an order effectuating
an existing judgment allows the court to protect the
integrity of its original ruling by ensuring the parties’
timely compliance therewith.’’ (Internal quotation
marks omitted.) The court’s clarification order in the
present case introduced a new element into the details
of the judgment because, when it became obvious that
the defendant could not transfer 100 percent ownership
interest to the plaintiff solely by his execution of a
quitclaim deed, the court ordered the defendant to take
additional steps beyond quitclaiming his interest in the
property to the plaintiff. Accordingly, the court’s order
amounted to a modification of the dissolution judgment.
   As the plaintiff correctly notes, in construing a marital
dissolution judgment, the court’s judgment must be
interpreted as a whole. See Bauer v. Bauer, supra, 308
Conn. 131 (‘‘The interpretation of a judgment may
involve the circumstances surrounding the making of
the judgment. . . . Effect must be given to that which
is clearly implied as well as to that which is expressed.
. . . The judgment should admit of a consistent con-
struction as a whole.’’ [Internal quotation marks omit-
ted.]). The plaintiff asserts that the court’s original
intent that the plaintiff receive a 100 percent interest
in the property is evinced by the language in the dissolu-
tion judgment memorandum of decision. Specifically,
she points our attention to the language within the
court’s factual findings wherein the court states that it
did not find credible the defendant’s ‘‘recitation relative
to his financial affairs.’’ She also refers to the language
within the dissolution judgment orders, which provide
that the plaintiff will be responsible for all expenses
associated with the property, including real estate
taxes, insurance, and utilities. Despite these statements,
however, the court recognized that the defendant had
testified that he owned a 50 percent interest in the
property, as was indicated on his financial affidavit.
While the court did not credit the defendant’s testimony,
it also did not find that the defendant owned a 100
percent interest in the property, and there was no testi-
mony or evidence submitted that would have supported
such a finding.5 Therefore, the court’s subsequent order
is premised on facts that it originally did not believe.
‘‘It is well established that disbelief of a witness is not
the equivalent of proof.’’ State v. Simmons, 188 Conn.
App. 813, 843, 205 A.3d 569 (2019). Having not credited
the defendant’s testimony that he was only a 50 percent
owner of the property, and having ordered the defen-
dant to ‘‘take the necessary measures’’ so that the plain-
tiff could acquire a 100 percent interest in the property,
the court substantively modified the dissolution
judgment.
   We also are not persuaded by the plaintiff’s argument
that the present case is ‘‘analogous’’ to Bauer v. Bauer,
supra, 308 Conn. 124.6 In Bauer, the judgment of dissolu-
tion rendered by the trial court provided that its memo-
randum of decision was incorporated by reference. Id.,
126. Within its memorandum of decision, the court
stated that the parties agreed to split equally the defen-
dant’s pension accounts. Id. When the court issued
twelve orders at the end of its memorandum of decision,
however, the court did not refer to the pension
accounts. Id., 127. Neither party appealed from the
court’s judgment. Id. Years later, the plaintiff filed a
motion for clarification asking the court to ‘‘reconfirm
its previous order requiring [that] the defendant equally
split his [pension accounts] with the plaintiff . . . .’’
(Internal quotation marks omitted.) Id. The court
granted the motion for clarification; id.; and explained
that ‘‘[b]ecause there is an alleged ambiguity or incom-
pleteness in the decision of the trial court . . . [the]
court will clarify that, pursuant to the parties’ stipula-
tion: The defendant is ordered to split equally his . . .
pension [accounts] . . . .’’ (Internal quotation marks
omitted.) Id., 128. On appeal, our Supreme Court con-
cluded that, given the discrepancy between the trial
court’s factual findings indicating that the parties would
equally divide the defendant’s pension accounts and
the lack of a formal order to that effect, the judgment
was ambiguous. Id., 132. The court further concluded
that ‘‘a motion for clarification was the proper method
for resolving the ambiguity because the motion did not
seek to change the terms or substance of the judgment,
but merely sought to resolve the ambiguity in the judg-
ment by reconciling the discrepancy between the
court’s factual findings and its orders. . . . The plain-
tiff sought to clarify that the pension accounts would
be split equally by the parties rather than awarded in
their entirety to the defendant—she did not seek to
change the percentage of the amount that would be
awarded to her.’’ (Citation omitted.) Id., 132–33. Our
Supreme Court, thus, determined that ‘‘[n]ot only was
[the trial court’s] interpretation reasonable, but any
other interpretation would have rendered the trial
court’s factual finding superfluous and inconsistent
with its orders. Moreover, the clarification merely reit-
erated the factual finding as originally stated and, thus,
did not change or modify the judgment.’’ Id., 135.
   The plaintiff correctly points out that the defendant
in the present case, like the defendant in Bauer, did
not raise on appeal any challenge to the trial court’s
factual findings. The plaintiff also contends that the
present case is similar to Bauer because the court’s
clarification in the present case, like that in Bauer,
‘‘merely reiterated the factual finding[s] as originally
stated and, thus, did not change or modify the judg-
ment.’’ Id. In making that analogy, however, the plaintiff
misconstrues Bauer. In Bauer, the factual finding that
was reiterated in the court’s clarification was the court’s
statement that the parties agreed to split the pension
accounts. Id., 132. In its clarification, the court took
its prior factual finding regarding that agreement and
clarified that it was part of its orders. The facts of the
present case are markedly different.
    Unlike Bauer, where the trial court stated that an
agreement was reached by the parties as to the division
of certain property in its factual findings and then reiter-
ated that factual finding in its clarification; id., 135;
in the present case, after the defendant had already
quitclaimed his interest in the property to the plaintiff
pursuant to the court’s dissolution judgment, the court’s
clarification adds that the defendant ‘‘is ordered to take
the necessary measures to effectuate the terms of the
judgment’’ so that the plaintiff may acquire a 100 percent
interest in the property. Accordingly, the court’s clarifi-
cation is not a reiteration of its previous order, as the
plaintiff suggests, but, rather, constituted a substantive
change to the dissolution judgment that introduces an
additional element.7
  For the foregoing reasons, we conclude that the trial
court improperly modified the dissolution judgment
when it issued its clarification order.
  The judgment is reversed and the case is remanded
with direction to deny the plaintiff’s motion for clarifi-
cation.
      In this opinion the other judges concurred.
  1
     The defendant also claims that the trial court’s order dated January 5,
2018, is unenforceable because the court had no authority to order the
defendant to acquire an interest in property he did not have at the time of
the dissolution. Because we agree with the defendant’s first claim that the
court improperly modified the dissolution judgment, we need not address
this issue.
   2
     ‘‘The 2013 tax returns were not submitted into evidence. The 2010, 2011,
2012 and 2014 tax returns contain a Schedule C Profit or Loss from Business
for [another business entity].’’
   3
     Pursuant to General Statutes § 47-36f, ‘‘[a] deed entitled ‘Quitclaim Deed,’
when duly executed, has the force and effect of a conveyance to the releasee
of all the releasor’s right, title and interest in and to the property described
therein except as otherwise limited therein, but without any covenants of
title. A ‘Quitclaim Deed’ may be used as a release of a mortgage, attachment,
judgment lien or any other interest in real property.’’
   4
     ‘‘Practice Book § 17-4 provides in relevant part: ‘(a) Unless otherwise
provided by law and except in such cases in which the court has continuing
jurisdiction, any civil judgment or decree rendered in the [S]uperior [C]ourt
may not be opened or set aside unless a motion to open or set aside is filed
within four months succeeding the date on which notice was sent. The
parties may waive the provisions of this subsection or otherwise submit to
the jurisdiction of the court. . . .’ ’’ Bauer v. Bauer, 308 Conn. 124, 130, 60
A.3d 950 (2013).
   5
     Throughout the trial, the defendant testified that the property was owned
by Talyah Home Improvement, LLC, and that he was a co-owner of that
company. The defendant, however, did not provide any evidence to support
his testimony. In his financial affidavit dated September 11, 2015, his most
recent financial affidavit before the trial began, the defendant listed the
property as an asset owned ‘‘joint with other,’’ and he indicated that the
value of his interest was one half of the equity in the property. The defen-
dant’s financial affidavit also included Talyah Home Improvement, LLC, as
a business interest, of which he indicated he owned 50 percent. Although
the plaintiff’s counsel questioned the defendant about the company and his
business partner, the plaintiff did not provide any evidence to suggest that
the defendant was not a 50 percent owner of the property through the
company, as he had claimed.
   6
     In her appellate brief, the plaintiff also explicates the facts in Ranfone
v. Ranfone, 119 Conn. App. 341, 987 A.2d 1088 (2010), and Stewart v. Stewart,
157 Conn. App. 601, 117 A.3d 958 (2015), but she does not offer any analysis
as to how they apply to the present case beyond the conclusory statements:
‘‘This case is similar to Bauer and Ranfone and Stewart. The trial court’s
clarification resolved a latent ambiguity in the language of the judgment,
was based on its original factual findings, and sought to effectuate the trial
court’s intent in the original order.’’
   7
     We note that, inexplicably, the plaintiff asserts that the court’s clarifica-
tion order ‘‘did not require [the defendant] to acquire a new interest in the
property; rather, it reconfirmed that the trial court had rejected his claim
that he could not transfer the assets of the [limited liability company],
specifically, [the property], to the plaintiff.’’ The fact that the defendant has
executed a quitclaim deed to the plaintiff and has assigned his rights in
Talyah Home Improvement, LLC, to the plaintiff, and yet a second owner
to the property has brought an action to protect that interest, undermines
that argument.